The Hama Hama Logging Company joined with its employee, Kern Spears, in a proceeding before the department of labor and industries for the allowance of the claim of Spears for compensation for injuries sustained while an employee of the logging company. The department's rejection of the claim was *Page 97 
acquiesced in by Spears, whose counsel informed the department that:
"This claim was denied by the department of labor and industries upon the ground and for the reason that the accident did not happen in the course of his employment. From my reading of the statute, I agree that the holding of the department upon this matter is correct. I am therefore commencing a common law action against the Hama Hama Logging Company."
From the order of the department rejecting the claim, the logging company appealed, as was its right under § 8, ch. 310, Laws of 1927, p. 850, to the superior court for Thurston county. A hearing upon the merits in the superior court resulted in a judgment reversing the order of the department and directing the allowance of the claim, the court being of the opinion that the claimant was in the course of his employment within the meaning of the workmen's compensation act as construed in Wabnec v.Clemons Logging Co., 146 Wash. 469, 263 P. 592. From that judgment the department has appealed to this court.
The respondent logging company cuts its logs in the woods and transports them from that point over its own logging railroad approximately five miles to its easterly terminus at Eldon, where the logs are dumped into Hood's Canal for water transportation to market. The isolation of that portion of the operations of the logging company necessitated the maintenance of a camp at that point where two hundred or more of the employees were required to sleep and board. At the easterly end of the railroad at Eldon, on the shore of the canal, the respondent had approximately forty employees. No camp was maintained at Eldon by the respondent, as other accommodations were available. The railroad was not a common carrier. It was owned and operated by the respondent exclusively *Page 98 
for transportation of its own logs and supplies, and for transporting, free of charge, its employees both ways between Eldon and the camp in the woods.
The respondent maintained and operated over its railroad a gasoline-propelled speeder, principally used for free transportation of its employees. Many of the employees who worked in the woods and were required to live at the camp were accustomed to leave the camp Saturday evening or Sunday morning, going out to Eldon and elsewhere beyond to spend Sunday, returning in time for work Monday morning. Any of the employees so desiring were carried free of charge on the speeder, which made a special trip to Eldon, departing from the camp about six-fifteen each Saturday evening and departing from Eldon on the return to camp each Sunday evening at eight o'clock. Those seeking entertainment in Shelton any night during the week were privileged to ride free of charge on the speeder from the camp to Eldon and return. The respondent's foreman testified:
"Q. Is it customary for the employees up there to go out occasionally? A. Oh, yes, they go out quite often. Q. They go out on Saturday night, or Sunday morning? A. Yes. Sometimes during the week they go down, ride down here to Shelton and take in a show. The speeder comes up and takes them down and brings them back up again."
Spears was employed by the logging company to work in the woods, hence he was required to sleep and board at the camp. He had been so employed for two months at the time of his injury. Sunday morning, November 27, 1927, the speeder, in charge of an employee assigned by the respondent to operate it, proceeded from the camp towards Eldon. Spears was aboard the speeder, but what his mission was in going to Eldon the record does not disclose. We assume that he went *Page 99 
from choice and for recreation, intending to return to the camp in time for work Monday morning. Spears was paid daily wages only for the time he actually worked. He was regularly employed for an indefinite period. There is nothing from which we may infer that Spears departed from the camp with any thought on the part of himself or of the respondent that his employment was then terminated. He was not on duty, as he had concluded his work at five p.m., Saturday, the day before, and he was not required to report for duty until seven-thirty a.m., Monday. No one had any supervision over him. He was not receiving any pay from his employer on the day that he was injured. The trip he had commenced to make from the camp to town was being made on his own time and for his own personal reasons. Respondent's foreman testified that it was not necessary for Spears to go to Eldon at that time for anything to carry on his work and that
". . . from five o'clock Saturday afternoon until 7:30, Monday morning that being Saturday afternoon, November 26, and Monday morning, November 28, Mr. Spears had no duties whatsoever to perform for the Hama Hama Logging Company."
On the trip to Eldon, the speeder collided with a logging train and Spears was injured. For that injury he filed his claim for compensation, which resulted as recited above.
[1, 2] Spears was an employee of the logging company and was on the premises of his employer at the time he was injured. Was he injured "in the course of his employment" within the meaning of the workmen's compensation act?
We held in Bristow v. Department of Labor and Industries,139 Wash. 247, 246 P. 573, that an employee, injured at the plant of his employer, though he was not engaged in the course of his employment, was entitled *Page 100 
to compensation; that if injured away from the plant of his employer, he must be in the course of his employment. We said:
"The workmen's compensation law does not require that one injured at the plant of his employer must, at the time of his injury, be engaged in the course of his employment. It is only when the injury occurs away from the plant of his employer, that he must be `in the course of his employment.'"
In Wabnec v. Clemons Logging Co., 146 Wash. 469,263 P. 592, we followed the rule announced in Bristow v. Dept. of Laborand Industries, supra. Wabnec was employed by the logging company and placed upon its logging train in November, 1925, to go to his place of work at its camp in the woods, it not being contemplated that he would have any actual work to do until he arrived at the camp in the woods. During the trip a collision occurred, resulting in injury to Wabnec. He sued the company seeking recovery of damages from it instead of making claim against the workmen's compensation accident fund. In denying his claim of recovery against the logging company, we said:
"The appellant in this case was injured while in the course of his employment and incidental thereto, for it was necessary for him to be riding on the respondent's train on his way to work, and it is often held under similar circumstances where the employer has furnished the means of transportation to the place of work and either before or after the work has actually commenced the employee is injured, that that injury arises out of and in the course of his employment. . . . The right which the appellant had to be on the train arose out of the fact that he was an employee, his injuries occurred while on the premises of his employer, and under such circumstances the workmen's compensation act must apply."
Neither of the foregoing cases is applicable. Both were decided under the provisions of Rem. Comp. *Page 101 
Stat., § 7675, prior to amendment in 1927. In each instance the employee was injured while on the premises of the employer. TheBristow case announced the rule that an employee injured at the plant of his employer, even though he was not then engaged in the course of his employment, was entitled to compensation under the workmen's compensation act. The Wabnec case, in which the judgment of the superior court was entered almost two months before the 1927 amendment of Rem. Comp. Stat., § 7675, became effective, followed and reiterated the rule announced in theBristow case. The language of Rem. Comp. Stat., § 7675, was then as follows:
"Workman means every person in this state, who is engaged in the employment of an employer coming under this act, whether by way of manual labor or otherwise, and whether upon the premisesor at the plant or, he being in the course of his employmentaway from the plant of his employer: . . ." (Italics ours.)
The italicized portion of the statute was deleted by the 1927 amendment. The provisions of the workmen's compensation act under which the case at bar must be decided are as follows:
"Workman means every person in this state, who is engaged in the employment of any employer coming under this act whether by way of manual labor or otherwise, in the course of his employment: . . ." Laws of 1927, p. 815, § 2 [Rem. 1927 Sup., § 7675].
"Each workman who shall be injured in the course of his employment, . . . shall receive out of the accident fund compensation in accordance with the following schedule, . . ." Laws of 1927, p. 834, § 4 [Rem. 1927 Sup., § 7679].
If, at the time of the injury, Spears was engaged in or was furthering his employer's business, he was injured "in the course of his employment." If Spears *Page 102 
was injured at a time when he was doing something solely for his own benefit or accommodation, he was not injured "in the course of his employment."
"The words, `in the course of the employment' relate to the time, place and circumstances under which the accident takes place. An accident arises in the course of the employment when it occurs within the period of the employment at a place where the employee reasonably may be in the performance of his duties and while he is fulfilling those duties or engaged in doing something incidental thereto." Case of Fournier, 120 Me. 236,113 A. 270.
"The controlling factor in determining whether the employee is in the course of his employment is whether at the time of the accident he was within the orbit, area, scope, or sphere of the employment." Danville, U.  C.R. Co. v. Industrial Commission,307 Ill. 142, 138 N.E. 476.
Within the meaning of the workmen's compensation act, an injury arises in the course of the employment,
". . . when it occurs within the period of the employment at a place where the employee may reasonably be, and while he is reasonably fulfilling the duties of his employment or is engaged in doing something incidental to it." 2 Words  Phrases (3d Series), 594.
Spears was not engaged in furthering the interests of his employer at the time he received his injuries. Those injuries were sustained on an occasion when time was his own. He was making the trip from the camp on his own time and for his own personal business or pleasure. He was not working. No one had any supervision over him. He was not receiving pay from his employer on the day he was injured.
It is argued that, had Spears lived at Eldon and had been transported daily to and from his work in the woods over his employer's railroad, there being no other way of reaching his work, such transportation *Page 103 
would have been incident to his employment. The facts of this case do not present that question. Spears did not live at Eldon. His home, to all intents and purposes, was at the camp. Had Spears lived at Eldon and, as a part of his contract of employment, the logging company supplied transportation for Spears from his home to his work and back to his home each day, the rule (with which we do not disagree) enunciated in Swansonv. Latham, 92 Conn. 87, 101 A. 492, would apply.
That is, where, as a part of a contract of employment, the employer supplies a conveyance for the transportation of the employee from his home to his work and back to his home each day, the work begins when the employee boards the conveyance, and continues during the trip and during the work and on the return trip. Under such a special contract, if an injury occur during the transportation, the injury occurs within the period of the employment, at a place where the employee has a right to be and while he is doing something incidental to his employment because contemplated by it.
"An injury received by an employee while riding, pursuant to his contract of employment, to or from his work in a conveyance furnished by his employer, is one which arises in the course of and out of the employment." Swanson v. Latham, 92 Conn. 87,101 A. 492.
The logging company merely permitted or authorized its employees to ride on the speeder free of charge, as a convenience to the employees, and not in the furtherance of its business. This is not a case wherein the employer has agreed to transport its employees to and from their work daily as a part of its contract with them. Here the employee sustained an injury when he was not performing any duty that he *Page 104 
owed to his employer. The employer had no control over him whatsoever. The trip on which the employee had started was one of choice, and was being made for personal reasons solely. The logging company's transportation facilities afforded opportunity to the employee to enjoy periods of rest outside of the camp. The speeder was available for the convenience of the employees when off duty. Transportation thereon was free to the employees. The contribution of the means whereby the employees could frequently seek diversions outside of the camp, though deemed in the nature of compensation paid by the employer to the employee, does not constitute employment. A trip for the purpose of pleasure was not in any sense employment.
The language of the 1927 statute is free from ambiguity. There is no reason why that language should not be literally construed, as the language is plain, the meaning unmistakable. The purpose of the amendment (Laws of 1927, p. 815, § 2) is as clear as language can express. When the 1927 statute is read in the light of the language of the prior act and our decisions thereunder, the legislative purpose is accentuated. The legislature intended that the protection under the workmen's compensation act should be restricted to employees injured in the course of their employment; that presence on the premises of the employer at the time of the injury is not alone sufficient. It follows that an employee, injured at a time when he is doing something solely for his own benefit or accommodation, and not while engaged in or furthering his employer's business, is not injured "in the course of his employment."
We have not overlooked Lamm v. Silver Falls Timber Co., 286 Pac. (Ore.) 527, but are not inclined to follow the holding in that case, for the reasons above stated. *Page 105 
The judgment is reversed, and the order of the department is affirmed.
MITCHELL, C.J., FRENCH, FULLERTON, MAIN, BEALS, TOLMAN, and HOLCOMB, JJ., concur.